DGM/DREM

CONCESSION DES SELS

ET SAUMURES

Le présent cahier des charges a pour objet de définir, conformément à
l'article 49 du décret du 1er janvier 1953 sur les Mines, les obligations
souscrites par La COMPAGNIE GENERALE DES SALINES DE
TUNISIE “COTUSAL" titulaire de la concession de substances
minérales du 4éme groupe dite concession de SEBKHAT EL MELAH
dont le périmètre est défini par l'arrêté Ministériel en date du...
29. portant institution de la dite concession .

Sous peine de voir sa concession réputée inactive ou inexploitée, et de
s'exposer, de ce chef, dans les conditions précisées à l'article 7 ci-
dessous du présent cahier des charges, aux sanctions prévues aux
articles 68 et 69 du décret du 1er janvier 1953 sur les Mines, le
concessionnaire sera tenu d'exécuter, sur le site de sa concession
visée à l'article premier ci-dessus, des travaux minima de recherche,
d'infrastructure et d'équipement dont l'importance est précisée aux
articles 3 , 4 et 5 ci-dessous.

Toutefois les sanctions prévues par les articles 68 et 69 du décret du
1er janvier 1953 sur les Mines ne seront appliquées que si la moyenne
de production annuelle pendant 3 ans consécutifs est inférieure au
tonnage minimum précité sous réserve que la production annuelle ne
sera jamais inférieure à la moitié de ce chiffre, sauf cas de force majeur
ou raison reconnue légitime par l'Administration chargée des. Mines.

Le concessionnaire est tenu d'exécuter les ouvrages nécessaires au
développement de sa production tel que défini à l’article 4 du présent
cahier de charges. Ces ouvrages auxquels est consacrée une
enveloppe minimale de 1 000 000 (un million) de dinars consistent en :

- traçage des pistes accessibles aux différentes digues et
tables salantes sur une longueur totale de 10.000 m

- Construction des digues et des tables salantes sur une
Surface totale de 40 ha

- Construction des barrages de délimitation et de rétention
des saumures

- Mise en place des canalisations et des caniveaux
d'alimentation en saumures des tables salantes

- Mise en place des installations de pompage permettant
d'assurer un volume de saumures minima pour la réalisation de la
production définie à l’article 4 ci-dessous.

- Mise en place de protections suffisantes pour protéger la
saumure et les sels de toutes pollutions.

- Engagement des actions nécessaires pour éviter la
contamination de la nappe et des eaux utilisées pour la production
(eau de mer, saumures, )

Conformément aux dispositions de l’article 49 du décret du ter janvier
1958 sur les mines le concessionnaire s'engage à :

a / Produire à partir de la concession de SEBKHAT EL
MELAH un tonnage minimum annuel de chlorure de sodium (NaCI)
correspondant au minimum à 50.000 tonnes de sel marchand dont

© 48000 Tonnes de sel destiné à l'industrie
© 2000 Tonnes de sel de cuisine, de table, ou

s'intégrant dans des produits alimentaires et dont la qualité est
conforme aux normes en vigueur à l'échelle nationale ou internationale

b / De plus en cas d'ouverture de marchés à l'export ou de
changement structurel de la compagnie, la COTUSAL peut
très rapidement monter sa production à 200 000 tonnes,
voire plus , si le besoin existe .

c / Investir sur la concession définie à l’article premier ci-
dessus un montant global de 4 000 000 (quatre millions)
de Dinars répartis comme suit :

Travaux d'aménagement : 800 000 Dinars

- Tables salantes

- Pistes

- Canaux

- Aires de stockage

- Infrastructures STEG - PTT - SONEDE

Génie Civil E 800 000 Dinars

- Ouvrages de passage des eaux

- Génie civil de la station de lavage

- Bâtiments de conditionnement - de maintenance -
Bloc Administratif & social

- Postes de transformation

Equipement  : 1 700 000 Dinars

- Station de pompages

- Électrification du site en BT

- Machines à conditionner - à laver

- Gerbeuse - Appareil de chargement - Installation de
criblage - Transporteurs …

- Bull

- Equipements électriques

Matériel de transport : 400 000 Dinars

- Camions
- Véhicules légers

 - Frais d'établissement  : 300 000 Dinars
 - Divers & imprévus

3
d / Développer la recherche salinière sur la dite concession
pour développer la production et améliorer la qualité de
sel produit.

L'exécution des travaux d'infrastructure, de construction et
d'équipement par le concessionnaire se fera suivant des programmes
dont l'exécution porte sur une période maximale de 3 ans à compter de
la date portant institution de la concession sus-visée.

Le concessionnaire est tenu de communiquer à l'Administration
Chargée des Mines un état périodique sur l'avancement des travaux
définis aux articles 3 & 4.

Dans le cas où le programme minimum de travaux et d'équipement
n'aurait pas été réalisé , le concessionnaire sera tenu dans un délai de
2 mois après l'expiration de la période triennale en cause, de présenter
toutes justifications à l'Administration Chargée des mines.

Dans le cas où ces justifications n'auraient pas été présentées en
temps utile ou dans le cas où elles n'auraient pas été reconnues
valables par l'Administration Chargée de Mines, le concessionnaire
sera réputé n'avoir pas satisfait à ses obligations de travaux minima. =

Si, par suite de modifications survenues dans les caractéristiques des
saumures, le tonnage fixé à l'article 4 ci-dessus se révèle peu en
rapport avec les possibilités réelles du gisement, le concessionnaire
peut demander à l'Administration chargée des Mines la révision des
tonnages minimum de production qui fera l'objet d’un avenant au
présent Cahier des Charges.

Le concessionnaire est tenu de transmettre mensuellement à
l'Administration Chargée des Mines les statistiques d'extraction, de
traitement, de production et de commercialisation.

En outre et avant le 31 janvier de chaque année, le concessionnaire
adressera, à l'Administration Chargée des Mines, les Statistiques de
production concernant l'année écoulée ; dans le cas où l'obligation de
production minimum prévue à l’article 4 ci-dessus ne serait pas
Satisfaite, le concessionnaire doit présenter, en même temps que les
Statistiques, toutes justifications à l'Administration Chargée des Mines.

Si les justifications d'une production inférieure à la production
minimum fixée à l'article 4 ci-dessus n'ont pas été présentées ou si
elles n'ont pas été reconnues valables par l'Administration Chargée
des Mines, le concessionnaire sera réputé n'avoir pas satisfait à ses
obligations de production minimum pendant l'année en cause.

La commercialisation des sels destinés à la consommation ou

s'intégrant dans des produits alimentaires est obligatoirement soumise
à l'approbation préalable des autorités compétentes concernées. Le
sel, qualité alimentaire doit répondre obligatoirement aux normes et
recommandations des institutions spécialisées.

En outre le stockage et les équipements de production et de
manipulation ainsi que les moyens d'emballage des dits sels doivent
respecter les conditions d'hygiène en vigueur et leur usage est soumis
à l'avis des administrations compétentes en la matière.
Le concessionnaire devra s'efforcer d'exploiter au mieux les
possibilités des saumures et veiller à la valorisation au mieux du
maximum d'éléments qui y sont contenus.

Le concessionnaire est tenu d'entreprendre conformément aux
dispositions du décret du 1er Janvier 1953 sur les Mines des travaux
de recherche et de traitement des saumures qu'il exploite à l'intérieur
du périmètre de sa concession et ce en vue de tirer un meilleur profit
des sels produits objet de la concession définie par l’article premier du
présent Cahier des Charges et ou de valoriser de nouveaux sels autres
que le chlorure de sodium.

Dans le cas ou le concessionnaire n'est pas intéressé par le
développement de recherche et d'exploitation des sels autres que le
chlorure de sodium. Il est tenu de permette et faciliter la tâche à de
nouveaux promoteurs autorisés par l'Administration Chargée des
Mines à entreprendre la recherche et la valorisation de ces sels.

Le concessionnaire sera toujours responsable, vis à vis des tiers, des
dommages que son activité pourrait leur causer.

Toute correspondance concernant l'exécution des clauses du présent
Cahier des charges , en particulier envoi de programmes, de compte-
rendu annuels de justifications, d'observations, doit être remise contre
décharge au destinataire ou adressés sous forme d’'envois
recommandés , la date de remise au bureau de poste étant dans ce
cas considéré comme date officielle de réception de ces envois par le

destinataire. D
/

Tout différent survenant entre l'Administration et le concessionnaire sur
l'interprétation des clauses et conditions du présent Cahier des
Charges sera tranché à l'amiable. A défaut de règlement amiable
entre les parties dans un délai ne dépassant pas un mois, le différend
sera soumis à l'arbitrage conformément aux dispositions prévues par le
code d’Arbitrage (loi n°93- 42 du 26 Avril 1993).

Fait à Tunis

COMPAG: GENE.
DES SALINËS DE TUNISIE
U.

